DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment filed 04/20/2021.  Claims 1-5, 7, 9, 11-12, 14-16, 21, and 23-29 are currently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11, 14-15, 21, 23, and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2).

Claim 1, Marman teaches:
A system comprising: 
a sensor device (Marman, Fig. 1: 16, 18, 20, 22, Col. 8, Lines 1-8, Each of the detectors is a sensor device among other sensing devices.) configured to:
determine a premises event associated with a premises (Marman, Col. 9, Lines 49-57, A smoke detector detects a fire and transmits a “fire alarm” message to the base station 12.  The fire is a premises event and the home or dwelling is the premises.);
determine, based on the premises event, a wireless network (Marman, Col. 9, Lines 49-57, The system employs a two-way wireless transceiver network (see Marman, Col. 21, Lines 13-21).  By communicating with the base station via the two-way wireless transceiver network in response to the event, the sensors effectively determine a wireless network to be used to communicate with the base station.); 
send, via the wireless network (Marman, Col. 22, Lines 43-46, The system employs a two-way wireless transceiver network (see Marman, Col. 21, Lines 13-21).) and to a sensor control device (Marman, Col. 9, Lines 49-57, Base station 12 is a sensor control device that receives a “fire alarm” message.), an event signal indicative of the premises event one or more times (Marman, Col. 9, Lines 49-57, The “fire alarm” is an event signal, which may be transmitted multiple times within 60 seconds.) until receiving, from the sensor control device, one or more signals (Marman, Col. 9, Lines 49-52, During the fire alarm verification, a “restore/reset” signal transmitted from the base station 12 in response to the smoke detector 16 transmitting the fire alarm message at least once.) comprising a first acknowledgement that the sensor control device received the event signal (Marman, Col. 9, Lines 49-52, The “restore/reset” message is functionally equivalent to a first acknowledgement that the base station 12 received the “fire alarm” message because the “restore/reset” message is transmitted in response to receiving a “fire alarm” message.); and
receive, from the sensor control device, the additional data (Marman, Col. 9, Lines 53-57, A “sounder on” message is a second message to the smoke detectors 16 comprising additional data, e.g. activate sounder.); and
the sensor control device configured to:
receive, from the sensor device and via the wireless network, the event signal (Marman, Col. 9, Lines 49-57, The base station and the sensors communicate via a two-way communication channel (see Marman, Col. 21, Lines 12-21).); 
send, based on receiving the event signal and to the sensor device via the wireless network, the first acknowledgement (Marman, Col. 9, Lines 49-57, When the base station 12 activates a fire alarm verification feature, it transmits a “restore/reset” message to an initiating smoke detector 16.  The base station and the sensors communicate via a two-way communication channel (see Marman, Col. 21, Lines 12-21).); and
send, to the sensor device, the additional data (Marman, Col. 9, Lines 53-57, A “sounder on” message is an example of a second message to the smoke detectors 16.  A silence/cancel signal is another example of a second message (Marman, Col. 15, TABLE 1).).
Marman does not explicitly teach:
A plurality of wireless networks; and 
the first acknowledgement comprising an indication to expect additional data. 
As per the limitation of the first acknowledgement comprising an indication to expect additional data, it would have been obvious to one of ordinary skill in the art, during the alarm verification process (see Marman, Col. 5, Lines 29-44 and Col. 9, Lines 49-57), for the reset message from the base station to be an indication that the base station is performing an alarm verification function and that a sounder on message, i.e. additional data, may follow.
Menard teaches:
Determining a wireless network of a plurality of wireless networks (Menard, Col. 5, Lines 47-54) based on a detected event (Menard, Col. 4, Lines 7-39).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Marman by integrating the teaching of a communications module as taught by Menard.
The motivation would be to ensure that a transmission of a signal is successful in the event that the default network is unavailable (see Menard, Col. 5, Lines 47-57).


Claim 2, Marman in view of Menard further teaches:
The sensor device is configured to send the event signal based on receiving a request (Marman, Col. 9, Lines 49-57, When the base station 12 activates a fire alarm verification feature, it transmits a “restore/reset” message to an initiating smoke detector 16.  Thus, the “restore/reset” message is functionally equivalent to a request to continue sending the fire alarm signal if the condition remains.).

Claim 4, Marman in view of Menard further teaches:
The security sensor device is configured to determine whether the premises event is still active (Marman, Col. 9, Lines 49-57, In the combination of Marman in view of Menard, the sensor continues to operate in response to determining that the event, e.g. a fire, is still occurring.).

Claim 5, Marman in view of Menard further teaches:
The security sensor device is configured to send, via the wireless network and based on receiving the first acknowledgement, one or more signals comprising a second acknowledgement (Marman, Col. 9, Lines 53-57, The second or subsequent fire alarm message is functionally equivalent to a second acknowledgement because it is transmitted in response to the “restore/reset” message, i.e. the first acknowledgment, transmitted by the base station 12.  Additionally, each receiving transceiver ), wherein the second acknowledgement comprises an acknowledgement that the sensor device received the first acknowledgement (Marman, Col. 30, Lines 29-31, It would have been obvious to one of ordinary skill in the art for the smoke detector to acknowledge a signal from the base station 12, including an acknowledgement signal.).

Claim 7, Marman in view of Menard further teaches:
The sensor control device is configured to:
receive the second acknowledgement signal (Marman, Col. 30, Lines 29-31);
determine the additional data based on receiving the second acknowledgement signal (Marman, Col. 15, TABLE 1, When all alarm conditions are clear, the base station 12 sends silence/cancel signal to all detectors.  Therefore, it would have been obvious to one of ordinary skill in the art for the silence/cancel signal to be in response to an acknowledgement signal from the smoke detector, because the smoke detector was the sensor that initially indicated an alarm condition.  Thus, the silence/cancel signal would be in response to the smoke detector initially detecting an alarm condition, confirming the alarm condition, and then silenced once the alarm condition was over.  Alternatively, if the alarm condition was not over, the additional data would be a “sounder on” message to the sensors for activating the alarm (see Marman, Col. 9, Lines 53-57).); and
send the additional data (Marman, Col. 15, TABLE 1, The silence/cancel signal would be transmitted (see Marman, Col. 28, Lines 52-67).  Alternatively, the “sound on” message would be transmitted (see Marman, Col. 9, Lines 53-57).).

Claim 9, Marman teaches:
A method comprising:
determining, by a sensor device (Marman, Fig. 1: 16, 18, 20, 22, Col. 8, Lines 1-8, Each of the detectors is a security sensor device among other sensing devices.), a premises event at a premises (Marman, Col. 9, Lines 49-57, A smoke detector detects a fire and transmits a “fire alarm” message to the base station 12.  The fire is a premises event and the home or dwelling is the premises.); 
determining, based on the premises event, a wireless network (Marman, Col. 9, Lines 49-57, The system employs a two-way wireless transceiver network (see Marman, Col. 21, Lines 13-21).  By communicating with the base station via the two-way wireless transceiver network in response to the event, the sensors effectively determine a wireless network to be used to communicate with the base station.);
sending, via the wireless network (Marman, Col. 22, Lines 43-46, The system employs a two-way wireless transceiver network (see Marman, Col. 21, Lines 13-21).) and to a sensor control device (Marman, Col. 9, Lines 49-57, Base station 12 is a first sensor control device that receives a “fire alarm” message.), an event signal indicative of the premises event one or more times (Marman, Col. 9, Lines 49-57, The “fire alarm” is an event signal, which may be transmitted multiple times within 60 seconds.) until receiving, from the sensor control device, one or more signals (Marman, Col. 9, Lines 49-52, During the fire alarm verification, a “restore/reset” signal transmitted from the base station 12 in response to the smoke detector 16 transmitting the fire alarm message at least once.) comprising a first acknowledgement, wherein the first acknowledgement comprises an acknowledgement that the sensor control device received the event signal (Marman, Col. 9, Lines 49-52, The “restore/reset” message is functionally equivalent to a first acknowledgement that the base station 12 received the “fire alarm” message because the “restore/reset” message is transmitted in response to receiving a “fire alarm” message.); and
receiving, from the sensor control device the additional data (Marman, Col. 9, Lines 53-57, A “sounder on” message is an example of a second message to the smoke detectors 16.  A silence/cancel signal is another example of a second message (Marman, Col. 15, TABLE 1).).
Marman does not explicitly teach:
A plurality of wireless networks; and 
the first acknowledgement comprising an indication to expect additional data. 
As per the limitation of the first acknowledgement comprising an indication to expect additional data, it would have been obvious to one of ordinary skill in the art, during the alarm verification process (see Marman, Col. 5, Lines 29-44 and Col. 9, Lines 49-57), for the reset message from the base station to be an indication that the base station is performing an alarm verification function and that a sounder on message, i.e. additional data, may follow.
Menard teaches:
Determining a wireless network of a plurality of wireless networks (Menard, Col. 5, Lines 47-54) based on a detected event (Menard, Col. 4, Lines 7-39).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Marman by integrating the teaching of a communications module as taught by Menard.
The motivation would be to ensure that a transmission of a signal is successful in the event that the default network is unavailable (see Menard, Col. 5, Lines 47-57).
Therefore, in the combination of Marman in view of Menard, another base station 12 in Marman (see Marman, Fig. 1: 12) would be capable of transmitting an acknowledgement signal to a sensor in an alarm condition when communication from a first base station 12.  Additionally, the sensor would thus be configured to cease, based on the data packet transmitted by the secondary base station, re-sending of the event signal (see Marman, Col. 11, Lines 23-27).

Claim 11, Marman in view of Menard further teaches:
The method further comprises determining whether the premises event is still active (Marman, Col. 9, Lines 49-57, When the base station 12 activates a fire alarm verification feature, it transmits a “restore/reset” message to an initiating smoke detector 16.  If the smoke detector 16 sends a subsequent fire alarm message, the smoke detector 16 effectively determines whether the premises event is still active.  The base station and the sensors communicate via a two-way communication channel (see Marman, Col. 21, Lines 12-21).).

Claim 14, Marman teaches:
A sensor device (Marman, Fig. 1: 16, 18, 20, 22, Col. 8, Lines 1-8, Each of the detectors is a security sensor device among other sensing devices.) comprising: 
one or more processors (Marman, Col. 21, Lines 23-24); and
memory storing instructions that, when executed by the one or more processors (Marman, Col. 21, Lines 23-26, It would have been obvious to one of ordinary skill in the art for the microprocessor to have memory for storing instructions to cause the microprocessor to perform its functions.), cause the sensor device to:
determine a premises event at a premises (Marman, Col. 9, Lines 49-57, A smoke detector detects a fire and transmits a “fire alarm” message to the base station 12.  The fire is a premises event and the home or dwelling is the premises.);
determine, based on the premises event, a wireless network (Marman, Col. 9, Lines 49-57, The system employs a two-way wireless transceiver network (see Marman, Col. 21, Lines 13-21).  By communicating with the base station via the two-way wireless transceiver network in response to the ); and
send, to a sensor control device (Marman, Fig. 1: 12) and via a wireless network (Marman, Col. 22, Lines 43-46, The system employs a two-way wireless transceiver network (see Marman, Col. 21, Lines 13-21).), an event signal indicative of the premises event one or more times (Marman, Col. 9, Lines 49-57, The “fire alarm” is an event signal, which may be transmitted multiple times within 60 seconds.) until receiving, from the sensor control device, one or more signals (Marman, Col. 9, Lines 49-52, During the fire alarm verification, a “restore/reset” signal transmitted from the base station 12 in response to the smoke detector 16 transmitting the fire alarm message at least once.) comprising a first acknowledgement, wherein the first acknowledgement comprises an acknowledgement that the sensor control device received the event signal (Marman, Col. 9, Lines 49-52, The “restore/reset” message is functionally equivalent to a first acknowledgement that the base station 12 received the “fire alarm” message because the “restore/reset” message is transmitted in response to receiving a “fire alarm” message.); and
receive, from the sensor control device the additional data (Marman, Col. 9, Lines 53-57, A “sounder on” message is an example of a second message to the smoke detectors 16.  A silence/cancel signal is another example of a second message (Marman, Col. 15, TABLE 1).).
Marman does not explicitly teach:
A plurality of wireless networks; and
the first acknowledgement comprising an indication to expect additional data. 
As per the limitation of the first acknowledgement comprising an indication to expect additional data, it would have been obvious to one of ordinary skill in the art, during the alarm verification process (see Marman, Col. 5, Lines 29-44 and Col. 9, Lines 49-57), for the reset message from 
Menard teaches:
Determining a wireless network of a plurality of wireless networks (Menard, Col. 5, Lines 47-54) based on a detected event (Menard, Col. 4, Lines 7-39).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Marman by integrating the teaching of a communications module as taught by Menard.
The motivation would be to ensure that a transmission of a signal is successful in the event that the default network is unavailable (see Menard, Col. 5, Lines 47-57).
Therefore, in the combination of Marman in view of Menard, another base station 12 in Marman (see Marman, Fig. 1: 12) would be capable of transmitting an acknowledgement signal to a sensor in an alarm condition when communication from a first base station 12.  Additionally, the sensor would thus be configured to cease, based on the data packet transmitted by the secondary base station, re-sending of the event signal (see Marman, Col. 11, Lines 23-27).

Claim 15, Marman in view of Menard further teaches:
The instructions, when executed by the one or more processors, further cause the sensor device to perform an output operation based on receiving the additional data (Marman, Col. 14, TABLE 1, When an initiating smoke detector sends an alarm signal, the base station 12 signals the initiating sensor’s LED to turn on, which is a control.  In some instances, the sounders on a smoke detector may also be activated, which is another output operation.).

Claim 21, Marman in view of Menard further teaches:
The indication to expect additional data comprises an indication for the sensor device to enter a data ready state, wherein the data ready state enables the security sensor device to receive the second data packet (Marman, Col. 15, TABLE 1, After an initial alarm condition, when the base station 12 acknowledges the alarm signal from a smoke detector 16, the base station 12 transmits a signal to activate a red LED at the smoke detector 16.  When all alarm conditions are clear, the base station 12 sends silence/cancel signal to all detectors.  Thus, it would have been obvious to one of ordinary skill in the art for the signal to the smoke detector 16 to activate its red LED to comprise an indication for the smoke detector 16 to enter a data ready state, because the smoke detector 16 is thus able to receive the signal from the base station 12 that the alarm condition is clear.  The communication protocol used by the transceivers of the system utilize the transmission of data packets (see Marman, Col. 28, Lines 52-67).  Additionally, in the modification of Marman, when the system is operating the alarm verification function, it would have been obvious to one of ordinary skill in the art for the transmitting smoke detector 16 to be ready to receive a sounder on message from the base station, otherwise the smoke detector 16 would be unable to activate the sounder.).

Claim 23, Marman in view of Menard further teaches:
The additional data comprises an indication to trigger an output of the sensor device, wherein the output comprise at least one of a light, an audio output, a display panel, or a home automation device (Marman, Col. 14, TABLE 1, When an initiating smoke detector sends an alarm signal, the base station 12 signals the initiating sensor’s LED to turn on, which is a control.  In some instances, the sounders on a smoke detector may also be activated, which is another output operation.).

Claim 25, Marman in view of Menard further teaches:
The sensor device comprises at least one of a motion sensor, a smoke sensor, a fire sensor, a door sensor, or a window sensor (Marman, Fig. 1: 16, 18, 20, 22, Col. 8, Lines 1-8, Each of the detectors is a security sensor device among other sensing devices.).

Claim 26, Marman in view of Menard further teaches:
The indication to expect additional data comprises an indication to operate in a data ready state (Marman, Col. 28, Lines 17-27); and
wherein the instructions, when executed by the one or more processors, enable the sensor device to receive data when the sensor device is in the data ready state (Marman, Col. 28, Lines 34-35, The sensors can at least receive a confirmation message when the sensor receives a wake-up signal and transmits its data message.).

Claim 27, Marman in view of Menard further teaches:
The additional data comprises an indication for the sensor device to send, to the sensor control device, one or more signals comprising a second acknowledgement (Marman, Col. 9, Lines 53-57, The second or subsequent fire alarm message is functionally equivalent to a second acknowledgement because it is transmitted in response to the “restore/reset” message, i.e. the first acknowledgment, transmitted by the base station 12.  Additionally, each receiving transceiver responds to a message from another transceiver with an “acknowledgement” message within one millisecond (see Marman, Col. 30, Lines 29-31).), wherein the second acknowledgement comprises an acknowledgement of receipt of the first acknowledgement (Marman, Col. 30, Lines 29-31, It would have been obvious to one of ordinary skill in the art for the smoke detector to acknowledge a signal from the base station 12, including an acknowledgement signal.).


The sensor device is configured to: 
determine, in a first mode, the premises event (Marman, Col. 10, Lines 55-62, When the smoke detectors 16 are collecting data, the smoke detectors 16 are in a non-alarm mode, i.e. a first mode.); 
based on the premises event, switch to a second mode, wherein the second mode is different than the first mode (Marman, Col. 11, Lines 15-19, When the sounder 64 is activated, the alarm mode is different than the first mode when the smoke detector 16 is only collecting samples.  It is also noted that when a smoke detector 16 detects an alarm condition, it will notify the base station of the condition (see Marman, Col. 9, Lines 49-57).  The combination of detecting an alarm condition and the activation of the sounder is interpreted as a second mode.); and 
send, in the second mode, the event signal (Marman, Col. 9, Lines 49-57).

Claim 29, Marman in view of Menard further teaches:
The determining the wireless network is further based on determining one or more available wireless networks of the plurality of wireless networks (Menard, Col. 5, Lines 47-54),
wherein the wireless network comprises an available wireless network (Menard, Col. 5, Lines 47-54, The network module chooses one network as a default, e.g. cellular module, but if the cellular module has a weak signal or is unavailable, another wireless network, e.g. a two-way paging module, is chosen.).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2), in view of Park et al. (U.S. 6,728,233 B1).

Claim 3, Marman in view of Menard teaches:

Marman in view of Menard does not specifically teach:
Wherein the event signal comprises a data frame.
Park teaches:
Wherein the event signal comprises a data frame (Park, Col. 17, Lines 1-16, A data packet represents a data frame.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Marman in view of Menard, by integrating the teaching of retransmitting a first data packet using a second base station, as taught by Park.
The motivation would be to prevent a loss in packet/data throughput (see Park, Col. 1, Lines 50-54).

Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2), in view of Holmberg et al. (U.S. 8,032,881 B2).

Claim 12, Marman in view of Menard does not specifically teach:
The additional data is configured to cause the sensor device to store firmware instructions in a memory of the sensor device.
Holmberg teaches:
A signal causes an electronic device to store firmware instructions in a memory of the electronic device (Holmberg, Col. 7, Lines 10-14).

The motivation would be to incorporate an easy and low risk method of updating electronic devices on a network (see Holmberg, Col. 1, Lines 56-59), such as customizing electronic devices to user preferences (see Holmberg, Col. 1, Lines 64-67).

Claim 16, Marman in view of Menard does not specifically teach:
The additional data comprises an update configured to modify a configuration of the sensor device; and
wherein the instructions, when executed by the one or more processors, further cause the security sensor device to modify, based on receiving the additional data, the configuration of the sensor device.
Holmberg teaches:
The signal comprises an update configured to modify a configuration of the an electronic device on the network (Holmberg, Col. 6, Lines 51-54), and
wherein the electronic device is configured to modify, based on receiving the signal, the configuration of the electronic device (Holmberg, Col. 6, Lines 58-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Marman in view of Menard by integrating the teaching of distributing firmware updates to devices on a network as taught by Holmberg.
The motivation would be to incorporate an easy and low risk method of updating electronic devices on a network (see Holmberg, Col. 1, Lines 56-59), such as customizing electronic devices to user preferences (see Holmberg, Col. 1, Lines 64-67).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2), in view of Cohn et al. (U.S. 2010/0277315 A1).

Claim 24, Marman in view of Menard does not specifically teach:
The sensor control device comprises a touchscreen.
Cohn teaches:
A touchscreen display (Cohn, Paragraph [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Marman in view of Menard by integrating the teaching of a touchscreen display as taught by Cohn.
The motivation would be to utilize a touch screen interface to allow the user to manage and receive system data over a wide network (see Cohn, Paragraph [0056]).

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.  In response to the Applicant’s argument that the cited reference fail to teach an “acknowledgement signal” as claimed by the Applicant, the Examiner respectfully disagrees.  The Applicant has not provided enough evidence as to why Applicant’s claimed “acknowledgement signal” cannot be interpreted in light of the teachings of the cited prior art.  Additionally, the claims do not explicitly or inherently define an “acknowledgement signal” away from the present interpretation.  Please see the rejection and corresponding explanation in the rejection above.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES J YANG/Primary Examiner, Art Unit 2683